DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 requires the recirculation be performed without the use of a micropump. This is a negative limitation that your specification does not quite have support for.  In the applicant’s specification, the applicant states:“ In some examples, the micro column can have a pressure drop of 1-15 kPa from the micro column inlet to the micro column outlet, considering currently available micro pump technology. In some examples, pressurized carrier gas can be supplied to the circulatory loop through the gas inlet and can become pressurized by an external micro pump.”
Since this is the only instance in the specification pressurized gas is disclosed and the gas is disclosed to be pressurized by micro pump technology and a micropump, then it does not appear that the applicant had possession of an invention that could recirculate other than by a micropump, at the time the invention was filed.  Specific note is taken this this is found on page 18, lines 20-21, which the applicant cited as support for the claim language, yet it actually states the opposite.  MPEP Section 2173.05(i) discusses negative limitations. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "as in claim 9" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 currently depends on itself. Since claim 9 has insufficient antecedent basis, then claim 10 does as well. The examiner believes claim 9 should depend from claim 8, as this would resolve the issue. In order for a more compact prosecution, the claim will be examiner as if claim 9 depends from claim 8. 
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (U.S. Patent Number 6,720,710; hereinafter referred to as Wenzel), and further in view of Quake t al. (U.S. Patent Number 7,351,376; hereinafter referred to as Quake).  Wenzel discloses a microsized pump is set forth. It comprises a substrate which at least partially defines one or more walls of a longitudinally extending tunnel. The tunnel has a vibratable wall portion. A sonic energy generator is positioned in sonic energy transmitting relation to the vibratable wall portion. The sonic energy generator is adapted to generate elastic waves which travel along the longitudinal extension of the tunnel. The pump is useful for moving material along the tunnel whereby chemical and biological analysis and reactions can be carried out on a micro scale (Please see the abstract).  Quake discloses that the invention relates to a microfabricated device for the rapid detection of DNA, proteins or other molecules associated with a particular disease. The devices and methods of the invention can be used for the simultaneous diagnosis of multiple diseases by detecting molecules (e.g. amounts of molecules), such as polynucleotides (e.g., DNA) or proteins (e.g., antibodies), by measuring the signal of a detectable reporter associated with hybridized polynucleotides or antigen/antibody complex. In the microfabricated device according to the invention, detection of the presence of molecules (i.e., polynucleotides, proteins, or antigen/antibody complexes) are correlated to a hybridization signal from an optically-detectable (e.g. fluorescent) reporter associated with the bound molecules. These hybridization signals can be detected by any suitable means, for example optical, and can be stored for example in a computer as a representation of the presence of a particular gene Hybridization probes can be immobilized on a substrate that forms part of or is exposed to a channel or channels of the device that form a closed loop, for circulation of sample to actively contact complementary probes. Universal chips according to the invention can be fabricated not only with DNA but also with other molecules such as RNA, proteins, peptide nucleic acid (PNA) and polyamide molecules (Please see the abstract) Both Quake and Wenzel are disclosed to be microfabricated devices, and are thus both in a similar field of endeavor for constructing and using columns, channels, and devices which are machined onto a substrate at a micro level.
 With respect to claim 1, Wenzel discloses the majority of the claim limitations. Specifically, Wenzel discloses a gas chromatography system (figure 7 is disclosed to be a micro gas chromatograph (GC) comprising a recirculating loop (see figure 10 of Wenzel wherein a column in a recirculating configuration is shown. Column 14, lines 40 through 49 disclose the recirculating column 47 for a chromatographic system); a gas inlet positioned along the recirculating loop and configured to admit gas into the recirculating loop (see figure 7of Wenzel wherein a gas inlet is shown); a gas outlet positioned along the recirculating loop and configured to withdraw gas from the recirculating loop (the gas outlet end (40) is shown in figure 7 of Wenzel); a micro column positioned in line with the recirculating loop such that gas cycles around the recirculating loop and through the micro column multiple times (Column 14, lines 40 through 49 disclose the recirculating column 47 for a chromatographic system wherein the loop is configured to allow the sample to be recirculated multiple times); and an in-line population sensor positioned in line with the recirculating loop, the inline population sensor configured to detect changes in gas population (see figur7, detector 38 and the detector shown in figure 10).  Wenzel does not, however, specifically disclose a gas inlet valve associated with the gas inlet wherein the gas inlet valve can be switched to allow gas to flow into the recirculating loop; and a gas outlet valve associated with the gas outlet wherein the gas outlet valve can be switched to allow gas to flow out of the recirculating loop.  Wenzel does disclose that valves can be used as a part of a general microfluidic system (see figure 11 and the associated discussion in column 14, lines 50 through 64), but not the explicit configuration as claimed.  Quake, however, discloses such a system for microfabricated devices.  Quake specifically discloses that this invention relates to microfluidic devices and methods, including microfabricated multilayer elastomeric devices with active pumps and valves. More particularly, the devices and methods of the invention comprise a loop channel that is selectively open or closed to at least one input or output, and which actively circulates a fluid received in the loop. The loop can be closed by microvalves, for example elastomeric microvalves interposed between an inlet or outlet channel and the loop channel. Any fluid, such as a liquid (preferably aqueous), gas, slurry, etc. can be moved through fluid channels of the microfluidic device, which are typically on an elastomeric fluid layer and comprise the loop channel and its inlet and outlet channel or channels. Fluid within the loop is circulated, for example by active pumping, which can be done while the loop is open or closed to any or all channels that communicate with the loop channel. Pumping can be provided by a series of at least three microvalves which cooperate to form a peristaltic pump by cycling through an appropriate sequence of on/off or open/close steps (see column 1, lines 21 through 41).  Further, Quake discloses that valves can be positioned as desired throughout a microfluidic device, each of which can be operated independently or in combination to control the processing and flow in the treatment channels (see column 6, lines 46 through 51).  Therefore, one of ordinary skill in the art would be motivated to combine the teachings of Quake with the teachings of Wenzel to provide valves at the inlets and outlets in order to control the processing and flow of the gas through the system in Wenzel. 
With respect to claim 2, the gas chromatography system of claim 1, further comprising an inline micro pump configured to recirculate gas in the recirculating loop (figure 10 shows a pump and also figure 7A shows pumps 68).
With respect to claims 3 and 4, Wenzel discloses that many structures are present in such microfluidic systems.  Figure 11 shows various valves (52) and pumps (54) that can be present. Further still, Quake discloses that a device can utilize multiple channels and multiple inlets and outlets which can be connected via multiple branch channels (see Quake column 5, lines 50 through 64).  Further Quake discloses that valves can be used to control flow (as discussed above), and Quake further discloses a microprocessor to control flow is disclosed in Quake in column 29, lines 14 through 38. 
With respect to claim 5, figure 7 of Wenzel shows a detector (38) in line with and immediately following the column (34).
With respect to claim 6, since Quake discloses that the microprocessor is connected to control the valve in order to control the flow, and the applicant’s specification states that the controller being in communication with the sensor to sense gas peaks allows for magnification and prevents overrun, then one of ordinary skill in the art would be motivated to account for similar conditions in view of the Quake reference as the magnification an overrun are both controlled by the flow and in order to be capable of testing various conditions with the system, then one of ordinary skill in the art would also need to be able to account for various conditions in order to ensure full and proper measurements to the sample under test.   
With respect to claim 7, while the explicit size of the micro column is not explicitly disclosed, the Wenzel reference explicitly states that the particular design of the device allow for provision of analytical instruments performance in microstructures that are comparable in size, cost, and ease-of-use to individual sensors.  One of ordinary skill in the art would therefore be motivated to size the sensor such that it is cost effective and can be used in micro applications.  
With respect to claim 18, The system of Wenzel is disclosed to utilize a micro pump, thus pressurizing the system, including the carrier gas, would be obvious to one of ordinary skill in the art at the time of the invention.
With respect to claim 19, Quake discloses the use of a peristaltic pump instead of a micro pump, and thus the use of a pump other than a micro pump to pressurize the gas would be an obvious choice to one of ordinary skill in the art, so long as the gas is pressurized in the system, any suitable pump type would be within the preview of one of ordinary skill in the art.
With respect to claim 20, this claim is a method of using the device disclosed in claim 1 by operating the device to detect with the in-line detector. Since claim 1 was described in detail above, then the details will not be repeated here, as the same details for claim 1 would be applied to claim 20.  However, one of ordinary skill in the art would be capable of operating the device of claim 1 in order to obtain measurements with the detector since that is the disclosed purpose, is to make measurements with the device, thus to us the device for its intended purpose or making measurements of samples would be obvious to one of ordinary skill in the art. 






Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of Quake as applied to claim 1 above, and further in view of Srinivasan et al. (U.S. Patent Application Publication Number 2002/0014106; hereinafter referred to as Srinivasan).  Srinivasan discloses that gas chromatographs of the invention generally comprise four or more analysis channels. Specifically, four or more gas chromatography columns are configured for parallel analysis of four or more gaseous samples with detection being effected using a microdetector array comprising four or more microdetectors. In one embodiment, the four or more microdetectors 510 are microfabricated detectors, and are integrally formed with a substrate or with one or more microchip bodies mounted on a substrate. In a preferred embodiment, a microdetector array comprises four or more thermal conductivity detectors having one or more thin-film detection filaments. A preferred heated environment for highly parallel gas chromatographs is also disclosed (Please see the abstract).  Srinivasan is disclosed to be used specifically with gas chromatographs with multiple detectors and a microdetector array.  Therefore, Srinivasan is disclosed to be in a similar field of endeavor to both Wenzel and Quake and is specifically related to GC application such as disclosed in Wenzel.
With respect to claim 8, though neither Wenzel nor Quake disclose specifically a thermal conductivity sensor, Wenzel broadly recites a detector. However, the Srinivasan reference discloses specifically the use of thermal conductivity sensors, for example in paragraph [0049].  One of ordinary skill in the art would be motivated to use the thermal conductivity sensor of Srinivasan as the detector in Wenzel or Quake, due to their universality of for analyzing various types of samples (see paragraph [0043] of Srinivasan).
With respect to claims 9-17, the specifics of the sensor design, as claimed, are not explicitly disclosed in any of the references except for the serpentine shape of column as in claim 17.  Figure 7 of Wenzel shows such a shape in figure 7.  However, paragraphs [0049] - [0051] of Srinivasan disclose that the particulars of the size and design of the thermodetectors and the sensor, chip, layout, order of components, etc. are all considered to be well within the preview of one of ordinary skill in the art and are not of real concern with respect to what the reference teaches in total.  Thus, the various size and locations of specific components are considered to be well within the preview of one of ordinary skill in the art, as the reference states these would be obvious design choices based upon desired results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 7, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855